Mr. Justice Pitney
delivered the opinion of the court.
This is á writ of error under the Criminal Appeals Act of March 2, 1907, c. 2564, 34 Stat. 124,6, to review a judgment sustaining a demurrer to an indictment which, in essential respects, is precisely like that passed upon in United States v. Hutto, No. 691, just decided, ante, 524. In this cáse the demurrer was sustained upon the ground that § 2078, Rev. Stats., was inapplicable to transactions involving property with respect to which the Government; had no interest or control. Eor the reasons stated in the opinion, in No. 691, the judgment herein is

Reversed, and the cause remanded for further proceedings ■in conformity with this opinion.